—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered August 28, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the seventh degree and unlawful possession of marijuana, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenge for cause, in which he asserted that a prospective juror’s dislike of lawyers resulting from his experience as a witness in a civil case would affect his reaction to cross-examination, was properly denied, since none of the panelist’s statements “cast serious doubt on [his] ability to render a fair verdict under the proper legal standards” (People v Bludson, 97 NY2d 644, 646). There was no indication that the panelist’s negative impression of lawyers in general ere*325ated any bias in favor of or against any party to the instant case, and the panelist’s assurances of impartiality were sufficient (see, People v Feliciano, 285 AD2d 371, lv denied 96 NY2d 939). Defendant’s claim that the panelist should have been excused because of his negative comments about substance abusers is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that with respect to that issue the panelist provided sufficient assurances of impartiality. Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.